 Case 4:13-cv-00545-RC Document 44 Filed 10/05/18 Page 1 of 3 PageID #: 8118



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

Blaine Keith Milam                                §
                                  Petitioner,     §
                                                  §
   v.                                             §                         Cause No. 4:13-CV-545
                                                  §
                                                  §                    DEATH PENALTY CASE
Lorie Davis, Director                             §
Texas Department of Criminal Justice,             §
Correctional Institutions                         §
Division,                                         §
                                                  §
                                Respondent.       §




                           ENTRY OF APPEARANCE OF COUNSEL
        I hereby enter my appearance as appointed on behalf of Blaine Keith Milam pursuant to 18

U.S.C. § 3599. I understand that it is my duty to continue to represent Mr. Milam in connection

with all matters relating to this cause, and in connection with all proceedings therein in this Court,

including “appeals, applications for writ of certiorari to the Supreme Court of the United States,

and all available post-conviction process, together with applications for stays of execution and

other appropriate motions and procedures, and [to] also represent the defendant in such

competency proceedings and proceedings for executive or other clemency as may be available to

the defendant,” 18 U.S.C. § 3599, or unless and until, after written motion filed by me, I am

relieved by Order of the Court.

Dated: October 5, 2018                                        /s/ Jennae R. Swiergula
                                                              Jennae R. Swiergula
                                                              Texas Defender Service
                                                              Texas Bar # 24104466
                                                              1023 Springdale Road
                                                              Building 14, Suite E
                                                              Austin, Texas 78721
                                                  1
Case 4:13-cv-00545-RC Document 44 Filed 10/05/18 Page 2 of 3 PageID #: 8119



                                              Phone (512) 320-8300
                                              Fax (512) 477-2153
                                              jswiergula@texasdefender.org




                                    2
 Case 4:13-cv-00545-RC Document 44 Filed 10/05/18 Page 3 of 3 PageID #: 8120



                                 CERTIFICATE OF SERVICE
       I hereby certify that on October 5, 2018 electronically filed the foregoing motion with the

Clerk of the Court for the U.S. District Court, Western District of Texas. The ECF system sent a

“Notice of Electronic Filing” to counsel for Respondent:

       Mr. Tomee M. Heining
       Office of the Attorney General
       Criminal Appeals Division
       P. O. Box 12548, Capitol Station
       Austin, Texas 78711-2548
       tomee.heining@texasattorneygeneral.gov

                                                            /s/ Jennae R. Swiergula
                                                            Jennae R. Swiergula




                                               3
